KELLY, Judge.
Appellant, Philip J. Clark, was an employee of ACF Industries and was working under the provisions of the Missouri Work*864ers’ Compensation Law. On January 2, 1979, appellant sustained injury during the course of his employment.
Following a hearing and an award by an Administrative Law Judge, appellant filed an application for re-hearing based upon change of condition. The Labor and Industrial Relations Commission ordered a remand and re-hearing. The hearing was subsequently held, and the transcript was forwarded to the Labor and Industrial Relations Commission. The Commission has never ruled on the re-hearing.
This claim arose on January 3,1979. We only have jurisdiction to hear appeals from a “final award” of the Labor and Industrial Relations Commission after said award has been appealed to the Circuit Court where the claim arose prior to August 13, 1980. Section 287.490.2 RSMo 1978.1
Appellant urges us to compel the Labor and Industrial Relations Commission to act upon appellant’s Motion for Change of Condition. Section 287.490.2 RSMo 1978 provides only for appeal of a “final award,” and inaction by the Labor and Industrial Relations Commission is not a “final award” for purposes of appeal. Therefore, we dismiss the appeal as premature.
CRANDALL, P.J., and PUDLOWSKI, J., concur.

. Section 287.495 L.1980, p. 374, § 1, providing for appeal of a final award of the Labor and Industrial Relations Commission to the appellate court having jurisdiction in the area in which the accident occurred applies only to all disputes based on claims arising on or after August 13, 1980.